Judgment of conviction, Supreme Court, New York County, unanimously reversed, on the law, the motion to suppress granted, and the indictment dismissed. Police officers, from the vantage point of a fifth floor window, observed defendant-appellant, through binoculars, below on the steps of a building across the street. When another person sat beside him, defendant pulled a paper bag from his waistband, and extracted something, first characterized as a glassine envelope containing a white powder, and then, finally refined by cross-examination to "a white object,” and gave it to the other person. This evidence was insufficient to justify the arrest. "Even in the case of glassine envelope it has never been held that the mere passing of such an envelope establishes probable cause.” (People v Corrado, 22 NY2d 308, 313; also see People v Oden, 36 NY2d 382; People v Maldonado, 59 AD2d 692.) Concur—Birns, J. P., Evans, Lane, Markewich and Sandler, JJ.